Citation Nr: 0715998	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  06-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for renal failure as secondary 
to service-connected residuals of status post urethral 
calculas, left urethral with left urethrallithotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.

By an October 2001 decision, the RO denied the veteran's 
original claim for service connection for renal failure 
secondary to service-connected post-operative residuals, 
urethral calculas. The RO notified the veteran of the denial 
of the claim in November 2001, but he did not initiate an 
appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which declined to reopen 
the veteran's claim for service connection for renal failure 
secondary to service-connected post-operative residuals, 
urethral calculas.  The veteran filed a notice of 
disagreement (NOD) in March 2005.  In November 2005, the 
veteran was issued a statement of the case (SOC), reflecting 
that after de novo review, the RO reopened his claim for 
secondary service connection, but denied the claim on the 
merits. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2006 in 
which he requested a Board hearing via video conference.

In a March 2006 letter, the veteran's representative withdrew 
the veteran's prior request for a Board hearing as the 
veteran's health had limited his ability to travel. 

In March 2007, the veteran submitted additional evidence 
directly to the Board.  In the April 2007 appellant's brief, 
the veteran's representative waived initial RO consideration 
of the evidence.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2006).

In May 2007, a Deputy Vice Chairman of the Board granted the 
motion filed by the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (2006).

The Board points out that regardless of what the RO has done, 
the Board must first address the question of whether new and 
material evidence has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In October 2001, the RO denied service connection for 
renal failure secondary to service-connected residuals of 
status post urethral calculas, left urethral with left 
urethrallithotomy; although the RO notified the veteran of 
the denial by a November 2001 letter, he did not initiate an 
appeal.

2.  New evidence associated with the claims file since the 
October 2001 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

3.  The claim before the Board does not present a question of 
medical complexity or controversy so as to warrant referral 
for an independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The October 2001 RO rating decision denying the veteran's 
claim for service connection for renal failure secondary to 
service-connected post-operative residuals, urethral calculas 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  As evidence received since the RO's October 2001 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for renal failure 
secondary to service-connected post-operative residuals, 
urethral calculas are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for referral for an IME have not been met.  
38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 2002); 38 C.F.R. §§ 
3.328, 20.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  

Furthermore, "VA has chosen to assist claimants attempting to 
reopen in limited circumstances.  Specifically, VA will give 
the assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  However, until 
the claim is reopened, VA will not give the assistance in [38 
C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)." Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. 
Cir. September 2003) (PVA).

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was 
intended to be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, a timing defect may be cured by 
compliance with proper remedial measures which are the 
issuance of a compliant VCAA notice followed by 
readjudication (by either a rating decision or a Statement of 
the Case (SOC) or Supplemental SOC (SSOC)), thereby providing 
a claimant a meaningful opportunity to participate in the 
claim processing.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 492 (2006) and Pelegrini v. Principi, 18 Vet. App. 112, 
122-24 (2004)).

The Board notes that the RO did not initially include the 
criteria for reopening a previously denied claim in a pre-
rating notice letter.  However, the claims file reflects that 
this deficiency was cured by the RO in the February 2005 
rating action and a May 2005 VCAA notice letter.  These 
correspondences provided the veteran with the criteria for 
reopening a claim and identified the basis for the prior 
denial - the absence of medical evidence showing that he had 
renal disease related to his service-connected post operative 
residuals, urethral calculas condition.  Hence the RO has 
informed the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection on a secondary basis that were found insufficient 
in the previous denial.  Kent, supra.  Furthermore, in May 
2005,  the veteran responded to the notice by submitting a 
page from a medical pamphlet and additional statements to 
support his contention of a relationship between his renal 
failure and his service-connected residuals, urethral 
calculas condition. 

Thereafter, as reflected in the November 2005 SOC, a Decision 
Review Officer (DRO) reconsidered the claim pursuant to 
38 C.F.R. § 3.2600, and found that new and material evidence 
had been received.  The veteran's claim was reopened and the 
DRO reconsidered the claim for secondary service connection 
on the merits. 

Here, any procedural defect has been cured because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claim inasmuch as he had 
the opportunity to submit additional argument and evidence, 
which he did.  In addition, the claim was readjudicated 
following the content-complying notice as evidenced by the 
November 2005 SOC.  For these reasons, the veteran has not 
been prejudiced by timing of the 38 C.F.R. § 3.159 notice.  
See Prickett, supra; Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

The Board also finds that the October 2004, January 2005, and 
May 2005 notice letters, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In each of these 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
obtain and consider evidence; and invited the veteran to 
submit any additional evidence in support of his claims.  In 
the January 2005 and May 2005 letters, the veteran was 
specifically requested to send any information in his 
possession that pertained to  his claim.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability). However, as 
the Board's decision herein denies the veteran's petition to 
reopen his claim for secondary service connection for renal 
failure, the underlying claim for service connection is not 
reached, and no disability rating or effective date is being 
assigned; accordingly there is no possibility of prejudice to 
the veteran under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The Board notes that the veteran's service 
medical records, and VA and private medical records have been 
obtained and associated with the claims file, and that the 
veteran has been given opportunities to submit evidence to 
support his claim, which he has done; he has submitted 
medical text on kidney disease and his own statements in 
support of his petition to reopen.  The RO arranged for the 
veteran to undergo a VA examination in May 2001 and obtained 
an addendum opinion in October 2001, the reports of which are 
associated with the claims file.
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  

The Board also finds that there is no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.  In 
this regard, the Board acknowledges the veteran's 
representative's request in the April 2007 appellant's brief 
for an IME to determine whether the veteran renal failure is 
related to his service-connected residuals of status post 
urethral calculas, left urethral with left urethrallithotomy 
in that the data proffered was of such probative value as to 
establish complexity in this case.  

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2006).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).

First, as noted above, under 38 C.F.R. § 3.159(c)(4), a 
medical examination or opinion of any type is not warranted 
in the absence of new and material evidence.  As the Board 
has not yet made a determination as to whether new and 
material has been received, an IME is not warranted.  

Furthermore, the Board finds there is no medical complexity 
or controversy in light of medical evidence recently received 
from the veteran's private nephrologist and the October 2001 
VA opinion previously of record, neither of which indicate 
that the veteran's renal failure is related to his service-
connected residuals of status post urethral calculas, left 
urethral with left urethrallithotomy.  The mere fact that the 
objective medical evidence is unfavorable does not create an 
issue of complexity or controversy.  As to the 
representative's assertion that there is a more challenging 
questioning of whether the renal failure represents the 
development of a new and separate condition, which is the 
subject of medical query, the Board finds that this is the 
same issue, just worded differently.  Under section 38 C.F.R. 
§ 3.310(a), service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2006).  Therefore, the Board finds that 
the medical evidence is sufficient for a decision on the 
veteran's claim.  Accordingly, an IME opinion is not 
warranted.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the veteran's petition to reopen his claim 
for service connection for renal failure secondary to 
service-connected post-operative residuals, urethral 
calculas.

Claims to Reopen

As indicated above, the veteran's claim for service 
connection for renal failure as secondary to service-
connected residuals of status post urethral calculas, left 
urethral with left urethrallithotomy was previously 
considered and denied in an October 2001 rating decision. As 
the veteran did not appeal that decision, and no other 
exception to finality applies, the decision is final based on 
the evidence of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

In the October 2001 rating decision, the RO denied the 
veteran's claim for service connection on the basis that the 
evidence did not show that renal failure was related to 
service-connected residuals of status post urethral calculas, 
left urethral with left urethrallithotomy.  Evidence then 
considered consisted of the veteran's service medical 
records, VA medical records dated from May 2001 to May 1997, 
an August 2001 VA examination report, an October 2001 VA 
opinion, a March 2001 laboratory report from J. R. Glennon, 
M.D., and the veteran's statements.  There was no evidence of 
complaints or treatment in service for kidney disease.  An 
April 1998 VA medical record shows that a CT revealed 
multiple benign renal cysts and a physician's impression of 
mild chronic renal failure.  In the August 2001 VA 
examination report, the diagnosis reflected that the 
identified residuals of the veteran's service-connected post 
operative urethral calculus were frequency of urination and 
incontinence of urine. The examiner noted that the veteran 
had been diabetic for 10 to 15 years, no renal stones for 
years, and his chronic renal failure was becoming 
progressively worse.  In the October 2001 VA opinion, the 
same doctor from the August 2001 VA examination analyzed the 
veteran's laboratory reports, prior examination report, past 
medical history to include his diabetic history and opined 
that it was more than likely that the veteran's renal failure 
was due to his long standing diabetes, with the abnormal 
laboratory studies, as described in the opinion.  He also 
opined that it was less than likely that the renal failure 
was due to the veteran's service-connected post-operative 
residuals, urethral calculas, or to any other condition.  

In June 2004, the RO received a letter from the veteran in 
which he sought to reopen a claim of entitlement to service 
connection for renal failure secondary to service-connected 
post-operative residuals, urethral calculas. Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the October 2001 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for renal failure 
secondary to service-connected post-operative residuals, 
urethral calculas.

The evidence received since the October 2001 rating decision 
includes medical records from K. M. Barrett, M.D., a 
nephrologist, dated from February 2003 to August 2004.  A 
February 2003 record reflects that Dr. Barrett reviewed the 
veteran's past medical history to include a history of 
nephrolithiasis, chronic kidney disease, and Type 2 diabetes.  
He noted the veteran's present illness, examination findings, 
and assessed the veteran with chronic kidney disease, stage 
III with a stable renal function.  Dr. Barrett opined that 
the likely etiology of the veteran's chronic kidney disease 
is hypertensive renal disease and diabetic nephropathy.  He 
noted that the importance of optimal blood sugar, 
hypertension and lipid control to slow the progression of the 
veteran's  kidney disease was explained to him. 

Private medical records from N. Garcia, M.D. dated from May 
2004 to July 2004 reflect that in May 2004, Dr. Garcia 
surgically placed an AV fistula in the veteran's left arm for 
future dialysis access. 

An October 2004 VA examination report, for the purposes of an 
increased rating for his service-connected post-operative 
residuals urethral calculus condition, reflects that the 
veteran was currently in renal failure.  The veteran reported 
that he had a long history of numerous kidney stones, the 
last one was approximately 18 years ago.  He complained of 
urinary frequency and leakage. He denied any recurrent 
urinary tract infections or episodes of nephritis.  On 
examination of the genitourinary, there was no evidence of 
lumps, bumps, or masses.  The diagnoses were residuals of 
status post urethral calculas with left urethral lithotomy 
and chronic renal failure.

In an October 2004 letter, the veteran asserted that his Drs. 
Barrett and Garcia have stated that it is entirely possible 
that his continuous manufacturing of kidney stones could have 
contributed to his kidney failure.  A November 2004 VA 
outpatient record reflects that Dr. Barrett, faxed over an 
office note indicating that the veteran was evaluated in 
October 2004 for chronic kidney disease secondary to 
hyperparathyroidism, hypertension, and hyperkalemia. 

In the veteran's March 2005 notice of disagreement, he stated 
that he was diagnosed with chronic kidney failure in June 
2004 and began dialysis in January 2005, so this is new and 
material evidence that could not have been used in the prior 
decision.  In a May 2005 letter, the veteran reiterated that 
he was never diagnosed with chronic kidney failure until June 
2004.  In addition, he submitted a page from a medical 
pamphlet from the American Association of Kidney Patients, 
titled Patient Plan- Kidney Function and Failure, to support 
his assertions that his past history of "kidney stones 
positively would have contributed to his renal failure in 
2004."  In March 2007, the veteran submitted directly to the 
Board the complete medical pamphlet from the American 
Association of Kidney Patients, titled Patient Plan- Kidney 
Function and Failure.  The veteran highlighted a page titled 
"Why did my kidneys fail?"  In relevant part, it noted many 
reasons kidneys fail, to include kidney disease, and some 
causes of kidney disease, according to this pamphlet, include 
diabetes, hypertension, nephrotic syndrome, and kidney 
stones.  The veteran highlighted kidney stones, which the 
pamphlet stated " ... may cause ... blockages in the drainage 
system of the kidney.  When this happens, the kidneys can be 
damaged due to the pressure of urine backup or infections."

The Board finds that the additionally received medical 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds, 
however, that this evidence is not "material" for purposes of 
reopening the claim for secondary service connection.  The 
submitted competent medical evidence does not support the 
veteran's contentions that his renal failure is related to 
his service-connected residuals of status post urethral 
calculas, left urethral with left urethrallithotomy.  In 
fact, in February 2003, Dr. Barrett, noted as a specialist in 
nephrology, opined that the likely etiology of the veteran's 
chronic kidney disease is hypertensive renal disease and 
diabetic nephropathy.  This opinion, while new, does not 
raise a reasonable possibility of substantiating the claim. 
On the contrary, it is clearly against the claim.  In October 
2004, Dr. Barrett indicated that the veteran's  chronic 
kidney disease was secondary to hyperparathyroidism, 
hypertension, and hyperkalemia.  Although the doctor related 
the veteran's kidney disease secondary to additional 
diseases, he did not relate the veteran's kidney disease to 
his service-connected disability.  The Board acknowledges 
that Dr. Barrett is not only a specialist in nephrology, but 
he has been the veteran's private nephrologist since about 
February 2003.  Dr. Barrett's medical records are very 
thorough and his opinions appear to be based on his 
qualifications and his ongoing treatment of the veteran.  So, 
the probative weight the Board has assigned to Dr. Barrett's 
medical opinions should alleviate the veteran's 
representative's concerns raised in the April 2007 
appellant's brief as to the limited probative value of the 
October 2001 VA examiner's opinion due to lack of specialty 
in nephrology and brief treatment of the veteran.  Lastly, 
the Board points out that there is no competent evidence of 
record that relates the veteran's renal failure to his 
service-connected residuals of status post urethral calculas, 
left urethral with left urethrallithotomy. 

Finally, with regard to the medical pamphlet the veteran 
submitted showing kidney stones as one of several causes of 
kidney disease, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  The Board does not assign this 
evidence much weight as it does not establish a relationship 
between the veteran's renal failure and his service connected 
residuals of status post urethral calculas, left urethral 
with left urethrallithotomy hemorrhoids with any degree of 
certainty.  Further, this evidence does not address the facts 
that are specific to the veteran's case.   Significantly, 
moreover, as noted above, the evidence includes the opinions 
of a VA physician and of the veteran's private physician, 
specializing in nephrology, and each of their opinions is 
against the claim.  In such a case, the Board must conclude 
that this treatise information is of insufficient weight to 
warrant a reopening of the claim.  

Finally, although the Board has considered the veteran's 
statements, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).


Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for renal 
failure as secondary to service-connected residuals of status 
post urethral calculas, left urethral with left 
urethrallithotomy is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


